Title: From George Washington to Clement Biddle, 3 November 1784
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon Nov. 3rd 1784

I have not yet received a statement of my Acct with you. It would give me pleasure to have it at full length—and soon.
I wish you would add to it 100 lbs. of fresh & good (red) clover seed, to be sent by the first vessel to Alexandria, as I should be glad to receive it before Ice may impede the navigation of this or Delaware river.
I requested the favor of Mr Bourdinot (late president of Congress[)] to send me from New Jersey as much of the Orchard grass seed as would sow ten acres; and if no opportunity should offer from New York immediately to Alexandria to address it to your care, should the latter be the case I pray you to forward it by the first conveyance after its arrival.
Last spring you were unable to get me English grass seed, but if it is to be had now, it would be very convenient for me to receive as much as would sow five acres (say 50 lbs.) The grass I mean has different names, which may be a reason of your unsuccessful enquiries before. By some it is called English Grass, by others Goose Grass, By others spear grass, but the kind I want is that which affords the best turf for walks and lawns, and is the purpose for which I want it. Could these seeds be had from a Farmer, or of the growth of the country there would be more certainty of its coming up. Imported seeds even (when no pranks are played with them) often get heated in the ship & vegetation thereby destroyed.
At what prices pray could good Ticklenburg be had in Philadelphia, Nails, Paints, and in short course goods, are goods in

general cheap or dear with you. I am Dr Sir Yr most Obedt Servt

G. Washington

